REASONS FOR ALLOWANCE

Claims 1-21 and 23-25 are allowed.
1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “receiving at a service locator server an optimization service lookup query from one of  a plurality of user clients in a network, each of said user clients executing a multi- session application, wherein the query includes one or more requested types of class-of-service, and the class-of-service includes a minimum throughput; selectively identifying at the service locator server one or more optimization services from the plurality of different optimization services, and responding to the query from the user client with a network address of one or more servers providing said one or more selectively identified optimization services, wherein (i) at least one of the one identified optimization services includes data directing at least one of the user clients to a content source that includes cached content that is responsive to a data query of the user client directed to the content source and (ii) the content source includes the cached content in response to direction at least one of the optimization services; and enforcing conditional access to the one or more selectively identified optimization services based on one or more of: location of the user client, authorization token, or additional type of conditional policy, previous use by the user client of one or more optimization services not included in the one or more selectively identified optimization services, ”as recited in Applicant's claims 1-21 and 23-25.  Claims 1-21 and 23-25 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455